Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 1 (line 10) . . . acoustic sensing (DTS) signals. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1 the prior art does not teach or suggest a method comprising:
directing optical data communication signals and a distributed optical fiber sensing probe pulse into an optical fiber link in directions opposite to each other;
receiving, from the optical fiber link, return optical fiber sensing signal(s) that propagate in the optical fiber link in the same direction as the optical data communications signals;
wherein the return optical fiber sensing signal(s) are indicative of one of a group consisting of distributed vibration sensing (DVS), distributed acoustic sensing (DTS) signals.
Regarding Claim 2 the prior art does not teach or suggest a method comprising:
directing, in a first direction, optical data communications signals into an optical fiber link;
directing, in a second direction, wherein the second direction is opposite to the first direction, a distributed optical fiber sensing probe pulse into the optical fiber link; and
receiving, from the optical fiber link, return optical fiber sensing signal(s) wherein the return optical fiber sending signal(s) propagate in the optical fiber link in the same first direction as the optical data communications signals;
wherein the return optical fiber sensing signals are indicative of one of a group consisting of distributed vibration sensing (DVS), distributed acoustic sensing (DTS) signals.
Regarding Claim 4 the prior art does not teach or suggest a method for providing distributed fiber sensing (DFS) on an existing optical telecommunications fiber link, said method comprising: 
providing an optical telecommunications fiber link configured to convey optical data communications signals;
directing, in a first direction, the optical data communications signals into the optical fiber link;
providing a DFS interrogator configured to provide DFS interrogation pulses into the optical fiber link and receive DFS signals in return;
directing, in a second direction, wherein the second direction is opposite to the first direction, a distributed optical fiber sensing probe pulse into the optical fiber link; and
receiving, from the optical fiber link, return optical fiber sensing signal(s) wherein the return optical fiber sending signal(s) propagate in the optical fiber link in the same first direction as the optical data communications signals;
wherein the return optical fiber sensing signals are indicative of one of a group consisting of distributed vibration sensing (DVS), distributed acoustic sensing (DTS) signals.
United States Patent 10,432,302 B1 to Delgado et al. discloses a bidirectional communication system with fiber sensing, but does not disclose the above.
United States Patent Application Publication 2017/0294959 A1 to Archambault et al. discloses another bidirectional system with fiber sensing, but does not disclose the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        05/31/2022